BUTTS, Justice,
dissenting.
I respectfully dissent because no reason exists for returning this matter to the trial court unless that court must appoint counsel for this appellant after making a determination of indigency. However, the transcript plainly demonstrates that counsel on appeal is retained. The “confusing” state of the record in Hogan is simply not present in this case.
Our duty in this matter stems from the power of this appellate court. We should *615direct retained counsel to file the brief for appellant. Appellant may desire not to continue the appeal and then file his motion to dismiss. There is no reason to burden the trial court at this juncture.
Therefore, I dissent because the abatement is unnecessary.